Citation Nr: 1808156	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD) with other specified depressive disorder, currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1966.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Diego, California, granting an increased rating to 70 percent.  The Veteran perfected a timely appeal of this determination.  See August 2015 Notice of Disagreement (NOD); March 2016 Statement of the Case (SOC); May 2016 Substantive Appeal (VA Form 9).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge via video teleconference in November 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD with other specified depressive disorder manifests signs and symptoms most nearly approximating total social and occupational impairment.


CONCLUSION OF LAW

For entire appeal period, the criteria for a 100 percent rating for PTSD with other specified depressive disorder have been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating - PTSD

The Veteran contends he is entitled to a rating higher than 70 percent for his PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath at 594; See also 38 C.F.R. §§ 4.1, 4.2.

The Veteran is seeking an increased rating for his service-connected PTSD with other depressive disorder, which is currently rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2017) as 70 percent disabling effective March 31, 2015.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Furthermore, as the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ...requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio at 117-18; 38 C.F.R. § 4.130, DC 9411.  

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Moreover, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board will consider whether further staged ratings are appropriate.

After a review of the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that it is reasonable to conclude that the impact of the Veteran's service-connected PTSD (with other specified depressive disorder) on his occupational and social functioning most nearly approximates the criteria for 100 percent rating during entire period of the appeal.  38 C.F.R. § 4.130, General Formula for Rating Mental Disorders, Diagnostic Code 9411.  The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.

The April 2015 VA examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. See April 2015 VA examination.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, disturbances in mood, difficulty in establishing and maintaining work and social relationships, obsessional rituals, and pressured, hypomanic speech.  Id. 

Private treatment records show the Veteran continued to have sleep disturbances, nightmares, and haunting memories related to combat service in July 2015.  Id.  The Veteran reported survivor's guilt, depressive mood at times, irritability, and anxiety.  Id.  He did not like crowds due to increase of anxiety and hypervigilance.  Id.  His private treatment records showed his condition as chronic and requiring continued treatment.  Id.

In August 2015, the Veteran stated he spent entire days in his house and sometimes did not shower for days.  See August 2015 Correspondence.  He wrote he hates to go shopping, hates crowds, and avoids visits with friends, especially if it's at a party.  Id.  The Veteran frequently forgets where he is going, where he is, and the names of his family members, friends, and people he has just met.  Id.

VA treatment records in November 2016 show the Veteran's mood and motivation were good and his concentration was fair.  See November 2016 VA Treatment Records. He denied a depressed mood, manic and hypomanic symptoms, suicidal or homicidal ideations, and auditory and visual hallucinations.  Id.  The Veteran had recurrent memories related to his military experience, avoidance, survivor's guilt, hypervigilance, and exaggerated startle response.  Id.

From January 2016 through June 2016, the Veteran presented at a VA treatment facility and was cooperative, logical, goal directed, and denied any suicidal or homicidal ideations and auditory and visual hallucinations.  See VA Treatment Records.

An October 2017 letter from the Veteran's VA provider stated the Veteran had not been able to evolve due to excessive anxiety, nightmares and flashbacks.  See October 2017 VA Treatment Records.  He could suddenly become angry or irritated and stayed away from crowds.  Id.  He had become agoraphobic.  Id.

In November 2017, the Veteran testified he doesn't like going out in public and sometimes likes to be alone.  See Transcript of Board Videoconference Hearing at 3. He avoids family gatherings.  Id. at 9.  He stated that he loses track of where he is and what is going on around him.  Id. at 4.  He gets down and emotional. Id. at 6.

The Veteran's spouse testified the Veteran forgets conversations from ten minutes prior and the names of his children and grandchildren.  Id. at 4.  She also stated the Veteran experiences mood swings.  See April 2016 Buddy Statement of Veteran's Spouse.

The Veteran's private medical provider stated the Veteran has significant intermittent inability to perform activities of daily living including disorientation to time and place.  See November 2017 Private Treatment Records.  The medical provider reasoned the Veteran has memory loss of names of close relatives and severe nightmares.  Id.  The Veteran's behavior demonstrated short temper and difficulties with interpersonal relationships. Id. Lately, he preferred to stay home and out of public places.  Id.  The Veteran experiences hypertension and sleep deprivation.  Id.

Upon review, the Board finds that the VA examination and treatment records, private treatment records, and lay statements raise a question of whether the Veteran's disability picture more nearly approximates the criteria for a 70 percent or a 100 percent rating during the pendency of the appeal.  In this regard, while the April 2015 VA examiner comments that the Veteran exhibited occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, the Veteran's psychiatric disability does manifest with clinical signs and symptoms of obsessional rituals which interfered with routine activities such as his inability to leave the house, as well as depressed mood, anxiety, hypervigilance, and exaggerated startle response.  Moreover, when the Veteran was seen by VA in October 2017, his VA treatment provider found the Veteran had not been able to evolve due to his PTSD.  The Veteran and his wife testified in November 2017 regarding the Veteran's significant memory loss and inability to leave his house, statements of which remained consistent with symptomatology reflective of social isolation and memory loss of close friends and relatives as noted during his July 2015 private treatment and in his August 2015 statement.  Similarly, the Veteran's private treatment provider opined the Veteran has significant intermittent inability to perform activities of daily living, including disorientation to time and place.  In light of the foregoing, the record evidence is at least in relative equipoise as to whether the clinical signs and symptoms of the Veteran's PTSD with other depressive disorder are productive of total occupational and social impairment.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the Veteran's disability picture most nearly approximates the criteria for a 100 percent rating under Diagnostic Code 9411, at least for period from March 31, 2015.  The appeal is granted.


ORDER

Entitlement to a 100 percent rating for PTSD with other specified depressive disorder at least for period from March 31, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


